Per Curiam.

In this action alleging default in rental payments upon equipment lease agreements, the plaintiff’s moving papers for summary judgment based on documentary evidence were opposed by conclusory statements devoid of evidentiary facts. 11 This motion called upon the defendant to assemble and reveal his proofs in order to show that the matters set up in his answer were real and capable of being established upon trial * * * Mere general averments will not suffice ” {Bod-*911well & Co. v. Silverman, 234 App. Div. 362, 363). The answering affidavit to this motion thus failed to meet or controvert "both factual and legal issues. Consequently, the motion should have been granted without reaching the questions of law regarding the application of article 2 of the Uniform Commercial Code.
The order should be reversed with $10 costs and motion granted.
Concur — Quinn, J. P., Gold and Markowitz, JJ.
Order reversed, etc.